Honorable James C. Kirkpatrick Secretary of State State of Missouri Capitol Building Jefferson City, Missouri 65101
Dear Mr. Kirkpatrick:
In answer to your request dated August 20, 1976, we have prepared a ballot title for a constitutional amendment proposed by the initiative. The ballot title is:
         Prohibits after January 1, 1978, sales or use tax on food for off premises human consumption or on drugs and devices prescribed for human medical treatment.
Very truly yours,
                                  JOHN C. DANFORTH Attorney General